COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 G. L. S.,                                     '
                                                              No. 08-13-00181-CV
                              Appellant,       '
                                                                 Appeal from the
 v.                                            '
                                                                65th District Court
 TEXAS DEPARTMENT OF FAMILY                    '
 AND PROTECTIVE SERVICES                                     of El Paso County, Texas
                                               '
                             Appellee.         '             (TC# 2012DCM09551)




                                           ORDER

           The Court, on its own motion, VACATES the September 12, 2013 submission

setting.

           IT IS SO ORDERED this 14th day of August, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.